2
1




                                  NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                       United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                        Submitted July 15, 2013∗
                                         Decided July 18, 2013


                                                   Before

                                     FRANK H. EASTERBROOK, Chief Judge

                                     DIANE P. WOOD, Circuit Judge

                                     DIANE S. SYKES, Circuit Judge




    No. 13-1105
                                                                     Appeal from the United
    UNITED STATES OF AMERICA,                                        States District Court for the
           Plaintiff-Appellee,                                       Central District of Illinois.

             v.                                                      No. 11-20010
                                                                     Michael P. McCuskey, Judge.
    KAREN D. DOOLEY,
           Defendant-Appellant.



                                                    Order

        We remanded this case last year, 688 F.3d 318 (7th Cir. 2012), so that the district
    court could apply the factors in U.S.S.G. §5G1.2 Application Note 2(B) when deciding
    whether Dooley’s three sentences for aggravated identity theft should run consecutively
    to each other. The district judge held a three-day hearing and concluded that they
    should. He imposed the same sentences (aggregating 96 months).


    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 13-1105                                                                  Page 2


     Our opinion observed that such a term would be substantively reasonable. Dooley’s
current appeal does not contend that the judge erred or abused his discretion in
applying the considerations from Application Note 2(B). Instead Dooley contends that
the judge failed to consider her rehabilitation during the time she has spent in prison.
See Pepper v. United States, 131 S. Ct. 1229 (2011).

    Yet rehabilitation was the subject of much evidence during the hearing on remand,
and it was discussed by the district judge both at the hearing and in his written opinion.
Federal sentencing procedure in the wake of United States v. Booker, 543 U.S. 220 (2005),
requires judges to consider all arguments, and to discuss the defendants’ principal
arguments, but does not require judges to agree with them. Pepper held that district
judges may give lower sentences on account of rehabilitation between two sentencing
proceedings, not that they must. The district judge did not abuse his discretion by
concluding that Dooley’s conduct in prison does not lead to a lower sentence.

    Dooley has a fallback argument: That the district judge violated 18 U.S.C. §3582(a)
by sentencing her to extra time in prison so that she could continue her rehabilitation.
Section 3582(a) forbids such a step. See Tapia v. United States, 131 S. Ct. 2382 (2011).
Dooley bases her argument on this statement by the district judge: “Defendant has
begun to take advantage of the rehabilitation programs offered to her while in federal
custody. Thus, the §3553(a)(2)(D) factor of providing educational or vocational training
has been partly successful. To deprive her of those programs at this point, which are
offered to her at no cost, before she has finished her career transition, would do her a
disservice.”

     We do not read this as a declaration by the district court that Dooley’s sentence has
been increased in order to provide additional educational services. She was sentenced to
96 months in 2011, before the subject of rehabilitation in prison arose, and on remand
the judge explained why considerations of desert, deterrence, and comparability to
other offenders’ sentences still justify a 96-month sentence. The statement about
rehabilitation in prison was offered, not to support a longer sentence, but as part of the
explanation why Dooley’s emphasis on rehabilitation does not justify a shorter
sentence. As we explained in United States v. Annoreno, 713 F.3d 352, 358–59 (7th Cir.
2013), and United States v. Lucas, 670 F.3d 784, 795 (7th Cir. 2012), there is a legally
important difference between increasing a sentence to provide more rehabilitation
(forbidden) and taking rehabilitation into account when deciding not to reduce a
sentence determined by reference to other considerations (allowed). As the Court
remarked in Tapia, 131 S. Ct. at 2391, “[a] court commits no error by discussing the
opportunities for rehabilitation within prison or the benefits of specific treatment of
training programs.”

                                                                                AFFIRMED